
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 189
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Flake submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas Roll Call reported on February 9, 2008, that the
			 offices of a prominent lobbying firm had been raided by the FBI in
			 November;
		Whereas The New York Times reported on February 10, 2009,
			 that Federal prosecutors are looking into the possibility that a
			 prominent lobbyist may have funneled bogus campaign contributions to
			 Members of Congress;
		Whereas the Washington Post reported on February 14, 2009,
			 that they examined contributions that were reported as being made by the
			 firm’s employees and consultants, and found several people who were not
			 registered lobbyists and did not work for the lobbying firm;
		Whereas Roll Call reported on February 11, 2009, that
			 the defense-appropriations-focused lobbying shop that the FBI raided
			 this November had in recent years spread millions of campaign
			 contributions to lawmakers;
		Whereas The Hill reported on February 10, 2009, that the
			 raided firm earned more than $14 million in lobbying revenue and
			 specializes in obtaining earmarks in the defense budget for a long list
			 of clients;
		Whereas The Hill reported on February 10, 2009, that the
			 2008 clients of this firm had received $299 million worth of earmarks,
			 according to Taxpayers for Common Sense;
		Whereas CQ Today reported on February 19, 2009, that
			 104 House Members got earmarks for projects sought by clients of the
			 firm in the 2008 defense appropriations bills, and that 87 percent of
			 this bipartisan group of Members received campaign contributions from the
			 raided firm;
		Whereas CQ Today also reported that Members who
			 took responsibility for the firm’s earmarks in that spending bill have, since
			 2001, accepted a cumulative $1,815,138 in campaign contributions from the
			 firm’s political action committee and employees;
		Whereas Roll Call reported on February 19, 2009, that a
			 bipartisan group of four Members have made plans to divest themselves of
			 campaign contributions received from the raided firm;
		Whereas Politico reported on February 12, 2009, that
			 several sources said FBI agents have spent months laying the groundwork
			 for their current investigation, including conducting research on earmarks and
			 campaign contributions;
		Whereas numerous press reports and editorials have alleged
			 several cases of influence peddling between Members of Congress and outside
			 interests seeking Federal funding;
		Whereas such reports and editorials reflect public
			 distrust and have raised inquiries and criticism about the integrity of
			 congressional proceedings and the dignity of the institution; and
		Whereas the House of Representatives should respond to
			 such claims and demonstrate integrity in its proceedings: Now, therefore, be
			 it
		
	
		That—
			(1)the Committee on
			 Standards of Official Conduct, or a subcommittee of the committee designated by
			 the committee and its members appointed by the chairman and ranking member, is
			 instructed to investigate the relationship between earmark requests already
			 made by Members and the source and timing of past campaign contributions;
			 and
			(2)the Committee on
			 Standards of Official Conduct shall submit a report of its findings to the
			 House of Representatives within 2 months after the date of adoption of this
			 resolution.
			
